Case 1:14-cr-00096-SEB-TAB Document 1211 Filed 11/16/20 Page 1 of 3 PageID #: 8065




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                     )
                                                )
                        Plaintiff,              )
                                                )
         v.                                     )      Cause No. 1:14-cr-0096-SEB-TAB
                                                )
  JESSICA R. PARSONS,                           )                              - 11
                                                )
                        Defendant.              )



                             REPORT AND RECOMMENDATION

         On November 13, 2020, the Court held a hearing on the Petition for Warrant or Summons

  for Offender Under Supervision filed on February 4, 2020. Defendant Parsons appeared in

  person with her appointed counsel Dominic Martin. The government appeared by Brad

  Blackington, Assistant United States Attorney. U. S. Parole and Probation appeared by Officer

  Ross Carothers.

         The Court conducted the following procedures in accordance with Fed. R. Crim. P.

  32.1(a)(1) and 18 U.S.C. § 3583:

         1.      The Court advised Defendant Parsons of her rights and provided her with a copy

  of the petition. Defendant Parsons orally waived his right to a preliminary hearing.

         2.      After being placed under oath, Defendant Parsons admitted violation numbers 1,

  and 4. [Docket No. 1179.] Government orally moved to withdraw the remaining violations,

  which motion was granted by the Court.

         3.      The allegations to which Defendant admitted, as fully set forth in the petition, are:
Case 1:14-cr-00096-SEB-TAB Document 1211 Filed 11/16/20 Page 2 of 3 PageID #: 8066




        Violation
        Number      Nature of Noncompliance


          1         “The defendant shall refrain from any unlawful use of a controlled
                    substance.”

                    On September 26, 2019, the offender submitted a urine sample to the
                    Bartholomew Co. Probation Office which was positive for amphetamines.
                    She admitted using methamphetamine.

                    On October 1, 2019, the offender submitted a urine sample to the U.S.
                    Probation Office which was positive for amphetamines. At the time of
                    collection, she admitted using methamphetamine two days earlier.

                    On December 29, 2019, the offender submitted a urine sample which was
                    positive for amphetamines. At the time of collection, she admitted using
                    methamphetamine on December 25, 2019.

                    On January 30, 2020, the offender submitted a urine sample which was
                    positive for amphetamines. At the time of collection, she admitted using
                    methamphetamine four days earlier.

          4         “The defendant shall not commit another federal, state or local crime.”

                    On January 30, 2020, probation officers were assisted by the Jennings
                    County Sheriff's Department in searching the offender, her vehicle and her
                    apartment. Located inside a pink bag inside her waistband were 4
                    syringes, one of which was loaded with a clear liquid that field tested
                    positive for methamphetamine, a glass pipe and cellophane wrapper with
                    cotton. Inside Ms. Parson's purse was a mostly full bottle of Jim Beam
                    whiskey. A mostly empty bottle of Dark Eyes vodka and Quick Fix
                    synthetic urine were found in her kitchen. The offender was asked if she
                    had any other drugs or paraphernalia on her person which she denied. The
                    offender was arrested and transported to the Jennings County Jail. During
                    a strip search, jail staff found suspected methamphetamine hidden in her
                    buttocks.

                    On January 31, 2020, the following formal charges were filed in the
                    Jennings County Circuit Court under 40C01-2001-F6-000048: Possession
                    of Methamphetamine (Level 6 Felony), Unlawful Possession of a Syringe
                    (Level 6 Felony), Possession of Paraphernalia with a Prior Conviction
                    (Class A Misdemeanor), and Possession of a Substance Used to Interfere
                    with a Drug Screen (Class B Misdemeanor).

                                             2
Case 1:14-cr-00096-SEB-TAB Document 1211 Filed 11/16/20 Page 3 of 3 PageID #: 8067




         4.       The parties stipulated that:

                  (a)    The highest grade of violation is a Grade B violation.

                  (b)    Defendant’s criminal history category is III.

                  (c)    The range of imprisonment applicable upon revocation of supervised
                         release, therefore, is 8 to 14 months’ imprisonment.

         5.       The parties jointly recommended a sentence of ten (10) months with no

  supervised release to follow. Defendant requested placement at FPC Alderson.

         The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

  fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

  his supervised release should be revoked, and that he should be sentenced to the custody of the

  Attorney General or his designee for a period of ten (10) months with no supervised release to

  follow. The Defendant is to be taken into custody immediately pending the District Judge’s

  action on this Report and Recommendation. The Magistrate Judge will make a recommendation

  of placement at FPC Alderson.

         The parties are hereby notified that the District Judge may reconsider any matter assigned

  to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

  Recommendation.

           Date: 11/16/2020




  Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

                                                    3
